Citation Nr: 0024384	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  00-16 378	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, for a determination as 
to whether an attorney fee may be paid out of past-due 
benefits pursuant to 38 U.S.C. § 5904(d).



FINDINGS OF FACT

1.  The attorney and the veteran entered into a contingency 
fee agreement providing for direct payment of the attorney's 
fee by VA from any past-due benefits awarded to the veteran. 

2. Following an award of past-due benefits, the RO referred 
this case to the Board for a decision concerning whether the 
attorney was eligible under 38 U.S.C.A. § 5904(d) for payment 
of a fee from the past-due benefits.

3.   The RO has not adjudicated this issue in accordance with 
the normal adjudication procedures. 


CONCLUSION OF LAW

The Board has no original jurisdiction to adjudicate the 
issue involving entitlement or eligibility for attorney fees 
under direct-payment contingency-fee agreements.  38 U.S.C.A. 
§§ 5904(d), 7104(a) (West Supp. 2000); Scates v. Gober, No. 
97-875 (U.S. Vet. App. August 14, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the current matter was pending before the Board, the 
United States Court of Appeals for Veterans Claims (Court) 
decided the case of Scates v. Gober, No. 97-875 (U.S. Vet. 
App. August 14, 2000) (en banc).  That case held that all 
issues involving entitlement or eligibility for attorney fees 
under direct-payment contingency-fee agreements must first be 
addressed by the RO in accordance with the normal 
adjudication procedures and cannot be the subject of sua 
sponte or other original Board review.

As this is the same type case, the Board must dismiss this 
matter for want of original jurisdiction to decide 
eligibility for direct payment of a withheld contingency fee 
under 38 U.S.C.A. § 5904(d).


ORDER

The matter of the attorney's eligibility for direct payment 
of a fee from past-due benefits is dismissed. 



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


